Opinion filed October 6, 2022




                                         In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-22-00106-CV
                                     __________

                 IN THE INTEREST OF R.L.R., A CHILD


                     On Appeal from the 259th District Court
                          Shackelford County, Texas
                        Trial Court Cause No. 2021-003


                      MEMORANDUM OPINION
       This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of R.L.R. The father filed this appeal. On appeal,
he presents one issue in which he challenges the trial court’s finding that the
termination of his parental rights would be in R.L.R.’s best interest. We affirm the
order of the trial court.
                            Termination Findings and Standards
       The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West 2022). To terminate parental
rights, it must be shown by clear and convincing evidence that the parent has
committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id. In this case, the trial court found
that Appellant had committed two of the acts listed in Section 161.001(b)(1)—those
found in subsections (O) and (P). Appellant does not challenge these findings on
appeal.
      The trial court also found, pursuant to Section 161.001(b)(2), that termination
of Appellant’s parental rights would be in the best interest of the child. See id.
§ 161.001(b)(2). In his sole issue on appeal, Appellant challenges both the legal and
factual sufficiency of the evidence to support the trial court’s best interest finding.
      To determine if the evidence is legally sufficient in a parental termination case,
we review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002). We note that the trial court is the sole arbiter of the credibility
and demeanor of witnesses. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (citing In
re J.L., 163 S.W.3d 79, 86–87 (Tex. 2005)).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
                                            2
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                                     Evidence and Analysis
       The record shows that the Department of Family and Protective Services
became involved with Appellant when R.L.R. was five years old. 1 The concerns
were that Appellant was using methamphetamine while R.L.R. was in his care and
that R.L.R. was left alone without adult supervision. To prevent removal of the child
from Appellant, the Department instituted a safety plan. However, when Appellant
later tested positive for methamphetamine, R.L.R. was removed from Appellant’s
care and placed with a relative.
        After R.L.R. was removed from Appellant’s care, Appellant was ordered by
the trial court to complete a substance abuse assessment, successfully complete
substance abuse treatment, submit to random drug tests as requested by the
Department, submit to a psychological evaluation, attend counseling, successfully
complete parenting classes, maintain legal employment, and comply with the
requirements of his family service plan. Appellant, at first, participated in some
services and even attended rehab at Serenity House, which he completed in April
2021. However, not long thereafter, Appellant’s drug use again became a concern.
Appellant admitted that he had relapsed and was again using illegal drugs and that


       1
         We note that R.L.R.’s mother had abandoned R.L.R. when he was ten months old and that, despite
the efforts of the Department and others, the mother could not be located. We also note that both R.L.R.
and the mother tested positive for methamphetamine at the time of R.L.R.’s birth.
                                                   3
he had struggled with drug use from a young age. He begged the trial court for a
second chance, which the trial court granted—extending the automatic dismissal
deadline in this case to allow Appellant more time to work his services and complete
rehab at Serenity House a second time. Appellant went to rehab for a second time,
but he checked himself out after only three days.                  After that, Appellant
“disappear[ed].”
      Appellant did not appear for the termination hearing even though he was
aware that it was being held. At the time of trial, Appellant had not had any contact
with the Department in five months and had not seen R.L.R. in approximately eight
months. A permanency case manager testified that Appellant’s counselor was
concerned because Appellant lacked adequate parenting skills. She also testified that
Appellant failed to complete the court-ordered services required of him, failed to
obtain stable housing, failed to maintain employment, failed to submit to drug tests
when requested, and continued to use illegal drugs. The testimony showed that
Appellant’s use of a controlled substance endangered the health and safety of R.L.R.;
that Appellant completed a substance abuse treatment program but, after doing so,
continued to abuse controlled substances; and that Appellant failed to complete the
substance abuse treatment program during his second attempt.
      The Department’s plan for R.L.R. was for him to remain in the care of, and
ultimately be adopted by, the father’s cousin—with whom R.L.R. had been placed
since the safety plan was instituted. The record shows that R.L.R. wants to be
adopted by the cousin. The cousin and her husband were in the process of getting
licensed as foster parents in the hopes of adopting R.L.R. The permanency case
managers and the cousin testified that it would be in R.L.R.’s best interest for
Appellant’s parental rights to be terminated.
      The trial court, as the trier of fact, is the sole judge of the witnesses’ credibility.
A.B., 437 S.W.3d at 503. We are not at liberty to disturb the determinations of the
                                             4
trier of fact as long as those determinations are not unreasonable. J.P.B., 180 S.W.3d
at 573. Giving due deference to the trial court, we hold that, based on the evidence
presented at trial and the Holley factors, the trial court could reasonably have formed
a firm belief or conviction that termination of Appellant’s parental rights would be
in the best interest of R.L.R. See Holley, 544 S.W.2d at 371–72. Upon considering
the record as it relates to the desires of the child, the emotional and physical needs
of the child now and in the future, the emotional and physical danger to the child
now and in the future, the parental abilities of those involved, the plans for the child
by the Department, Appellant’s continued use of drugs while the case was pending
below, Appellant’s failure to visit or have any contact with his child for
approximately eight months, and the instability of Appellant’s situation, we hold that
the evidence is legally and factually sufficient to support the finding that termination
of Appellant’s parental rights is in the best interest of R.L.R. See id. We defer to the
trial court’s finding as to R.L.R.’s best interest, see C.H., 89 S.W.3d at 27, and we
cannot hold in this case that the trial court’s finding as to best interest is not supported
by clear and convincing evidence. Accordingly, we overrule Appellant’s sole issue.
                                   This Court’s Ruling
       We affirm the order of the trial court.




                                                 JOHN M. BAILEY
                                                 CHIEF JUSTICE


October 6, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                             5